NO. 07-09-0064-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 JANUARY 12, 2010
                          ______________________________

                           GUSTAVO MENDOZA GALLARDO,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A17752-0808; HON. ROBERT W. KINKAID, JR., PRESIDING
                      _______________________________

                                Memorandum Opinion
                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Gustavo Mendoza Gallardo (appellant) appeals his felony conviction for driving while

intoxicated (DWI). His sole issue involves the sufficiency of the evidence establishing guilt.

That is, he contends that the State failed to prove one of the prior DWI convictions it

alleged for purposes of enhancement. It so failed to prove the conviction, according to

appellant, because the copy of the judgment manifesting the conviction was unsigned.

This argument was expressly considered and rejected in Mulder v. State, 707 S.W.2d 908
(Tex. Crim. App. 1986). There, the court held that the validity of a conviction was not

affected by the failure of the trial judge to sign the judgment. Id. Thus, the unsigned

judgment was sufficient evidence to prove the existence of a prior conviction. Id.; accord,

Flores v. State, 139 S.W.3d 61, 65 (Tex. App.–Texarkana 2004, pet. ref’d) (considering

and rejecting the same argument).

       Accordingly, we overrule the issue and affirm the judgment of the trial court.



                                                Brian Quinn
                                                Chief Justice

Do not publish.




                                            2